In an action, inter alia, to recover damages for breach of fiduciary duty, the defendants Royal Wine Corporation and KFP International, Ltd., appeal from an order of the Supreme Court, Kings County (S. Leone, J.), dated July 29, 1999, which, among other things, denied their motion pursuant to CPLR 3211 (a) (5) and (7) to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Accepting all of the facts alleged by the plaintiff to be true, and according the allegations the benefit of every possible favorable inference (see, Leon v Martinez, 84 NY2d 83), we agree with the Supreme Court that the plaintiff has alleged legally-cognizable claims against the appellants for, inter alia, breach of fiduciary duty (see, Zanoni v 855 Holding Co., 96 AD2d 860, affd 63 NY2d 771; Reynolds v Snow, 10 AD2d 101, affd 8 NY2d 899) and an accounting. The claims are not time-barred since the plaintiff commenced this action within two years of her discovery of the alleged breach (see, CPLR 213 [1]; 203 [g]). Therefore, the appellants’ motion to dismiss the complaint (see, CPLR 3211 [a] [5], [7]) was properly denied. O’Brien, J. P., Altman, Krausman and Goldstein, JJ., concur.